224 F.2d 276
UNITED STATES ex rel. Arnold PLUE, Petitioner-Appellant,v.George S. CUMMINGS, Warden, Connecticut State Prison,Wethersfield, Respondent-Appellee.
No. 330, Docket 23582.
United States Court of Appeals Second Circuit.
Argued June 14, 1955.Decided June 29, 1955.

Jerome E. Caplan, Hartford, Conn.  (Edward S. Rogin, Hartford, Conn., on the brief), for petitioner-appellant.
Otto J. Saur.  Asst. State's Atty. for Fairfield County, Bridgeport, Conn.  (Lorin W. Willis, State's Atty. for Fairfield County, Bridgeport, Conn., on the brief), for respondent-appellee.
Before CLARK, Chief Judge, and MEDINA and HINCKS, Circuit Judges.
PER CURIAM.


1
At the outset the court wishes to express its appreciation and thanks for the services of counsel for the relator who have presented this appeal at its request and by its assignment.  The relator may rest assured that his rights have been fully and conscientiously preserved and safeguarded by these able counsel.  On the merits, however, we are constrained to hold that he cannot prevail.  His attempt to establish a denial of equal protection of the laws in the nonuniform enforcement of the Connecticut multiple offender laws is fatally defective for failure to allege any purposeful or malicious discrimination in the administration thereof.  Saunders v. Lowry, 5 Cir., 58 F.2d 158; Sanders v. Waters, 10 Cir., 199 F.2d 317.  The fact that relator was sentenced as a second and an habitual offender on an information separated from that part thereof which alleged the second substantive crime is irrelevant so long as relator had notice that he would be so charged.  The procedure, designed to facilitate the taking of separate pleas, was that prescribed by § 340 of the Connecticut Practice Book of 1951.


2
Affirmed.